ON PETITION POR RE-HEARING.
PoeeeNbarger, President:
Additional opinion by
A petition for re-hearing sets up one new contention, namely, that, while the statement of the commissioner shows over 13,-000,000 feet of timber was hauled for F. E. Thompson, for which credit is given, only 6,205,000 feet less than half as much, is credited as having been stocked for F. E. Thompson. This discrepancy, if credited, at $4.50 per thousand feet would amount to over $30,000.00, and it is urged that the allowance to Thompson should be cut down by about that much. It is rather strange that such an amount should have been overlooked until this late hour, especially so in view of the strenousness with which this contest has been waged on both sides, but if the claim has any foundation in the record it is made in time. Only the amounts paid by F. E. Thompson for stocking his timber are proper credits. If the 7,000,000 feet and over, stocked for him and not so credited, was paid for by the Blackwater Boom -and Lumber Co., upon the order of F. E. Thompson, and is, therefore, included in the cash credited in the statement, it is not only accounted for, but to credit it up as timber stocked for F. E. Thompson would give a double credit. Credit for $170,000.00 as cash, notes and drafts, exclusive of commissions paid Thompson on sales of lumber, is given in the statement.. At an average price of $4.00 per thousand, this represents 42,374,000 feet; at $4.50 per thousand, it represents 37,777,000 feet; and at $5.00, covering- both stocking and hauling, it represents 33,901,000 feet. Thompson gives the total amount of spruce timber scaled under his own contract as having been 25,643,710 feet. Add to this 13,000,000 feet as having been stocked for F. E. Thompson and the result is 38,643,710 feet. Add to 33,901,000 feet, represented by the cash credited by-Thompson, the 6,200,000 credited as having been stocked for F. E. Thompson, and the result is 40,101,000, but little more than the total found by the other method. But there was some hemlock timber put in by Thompson under his own contract, not included in the 25,643,710 feet. The amount, however, is *637comparatively small. Of the 6,205,000 feet shown by the statement to have been stocked for F. E. Thompson, only 313,29? feet was hemlock. Albert Thompson cut but little hemlock under his own contract. R. W. Eastham testified that, in saying all the timber of easy access on the 12,000-aere Marshall tract had been cut, he meant the spruce and that no hemlock on that tract above the dam had been cut. Meyer, secretary of the Marshall Company filed a statement from which it appears that Thompson logged, from the Marshall tract, under his contract, 19,210,065 feet, of which only 1,?12,369 feet was hemlock. Making an allowance of 2,000,000 feet of hemlock as having been cut by Albert Thompson under his own contract in addition to the 25,643,?10 feet of spruce, and then adding 13,000,000 as having been cut for F. E. Thompson, the result is 40,643,?10 feet. Take another test. From the statement exhibited with the deposition of H. A. Mayer, it appears that Thompson logged from the .Marshall tract 19,210,065 feet. Most of this went in by the river. As the railroad runs through a corner of the tract, some of this timber may have been hauled in. Thompson says he hauled in about 10,000,000 feet for the company and about 13,000,000 feet for F. E. Thompson. Adding these three amounts, we have 42,210,065 feet, for some of which Thompson has not been paid. Fo'r unpaid work on it he had in the present decree $12,399.63. Besides, the report of the receiver shows 16,?35,682 feet to have been “in stream and skidded in bush,” much of which was no doubt from the Marshall tract. From this it is manifest that there can be no such discrepancy as is claimed, and that there is probably none at all. The commissioner and counsel on both sides all had access to the books, knew the basis on which the account was being made up, and had the witnesses before them, and there is a presumption of correctness as to the finding which cannot be overcome by a mere suspicion or surmise which the evidence in the record strongly tends to contradict. Though it may not appear from the record that payments for stocking F. E. Thompson’s timber were made directly to Albert Thompson by the Blackwater Boom and Lumber Co., the books of the two companies almost certainly show how these payments were made, and they were at hand when this account was made up *638by the commissioner. And it does appear here that Albert Thompson has been paid by the Blackwater Boom & Lumbei Co., for more timber than he stocked for it under his own contract with it, .in fact about the amount in- stocked under his own contract and F. E. Thompson’s contract, less the 6,200,000 credited as timber stocked for F. E. Thompson, and all the money so received is credited in the account stated by the commissioner.
This petition renews, in slightly different form, the contention that Thompson is precluded from claiming the money expended by him because the expenditures were made in the name of the Forest City Lumber Company. It says he paid $25,000.00 for the stock of that Company which he still holds, wherefore said sum should be deducted from the amount allowed him. That corporation was organized for the sole purpose of carrying out Thompson’s contract, and all the money paid into its treasury as capital stock or otherwise was Thompson’s money. It never had any assets except the money expended through it by Thompson in the execution of his contract and the money derived by Thompson from his contract through it as an agency used in the execution thereof. All these sums are carried into this account as charges and credits, the Forest City Company is defunct, and its stock is but waste paper in Thompson’s hands. The corporation had no substantial existence, nor its stock any value, save as an instrumentality in the execution of the contract. To make such deduction, therefore, would be to substitute a mere shadow for substance, and subordinate equity and justice to a barren technicality.
It is further insisted in the petition that the former adjudication by this Court gave no lien for the amount now found to be due to Thompson, because the present claim was not then before the Court. All the items in the account as now stated were not then in the record. Some of them were, but not stated in the present form. The claim that formed the basis of the former decree was for damages for breach of contract, composed of two items, outlay and gains prevented, as formerly explained. This Court said the latter could not be allowed, but that, upon the ascertainment of the former, a decree therefor should be entered, giving a lien for it upon the assets of the company, and, for that purpose, the cause was remanded to the circuit *639court. Was not every question except that of the amount on compensation thereby adjudicated? The present demand was before the court as a part of the original claim. Thompson’s original petition sets forth as an item of damages the cost of constructing his tram-roads, repairs of dams and building of bridges, amounting to $53,258.60,. and his amended petition sets up the claim for $12,399.63, making in all more than $67,-500.00. But this Court said, all sums received by him must be deducted. ,. This necessitated a restatement of the account and the addition of many items both of debit and credit, resulting in a decree for about $48,000.00 instead of $67,500.00. It is' argued that the language of the last clause of point 4 of the syllabus of the case as reported in 46 W. Va. 56, saying “which compensation is entitled to a preference of payment out of the corporate assets in the hands of the receiver in equal priority with the other obligations of the receivership ” amounts to a construction of all the language used by the Court on the subject of lien, and negatives the allowance of anything but the $12,399.63 item because it says the amount shall have priority with the “other obligations of the receivership.” In other words, the whole amount must be an obligation of the receivership to make it a lien on the assets, but does not the Court declare and decide that “a just compensation for the actual expenditure of labor and money in fulfillment of his contract, subject to a deduction of all sums paid him” shall be allowed priority with the other obligations of the receivership ? It must be one of such obligations to satisfy the sense of the words “other obligations” of the like kind. The question is, what did the Court decide, not whether it decided correctly. Properly ar improperly it has plainly declared the demand to be an obligation of the receivership and entitled to priority, and remanded the cause for a decree in accordance with the adjudicated principle governing the cause. It was binding upon the court below, (Butler v. Thompson, 52 W. Va. 311), because it was an adjudication. What is res judicata as to one court is res judi-cata as to all others, and there is no-escape from it except where an appeal exists. An appeal to this Court from its own decision rendered years ago does not lie.

Modified.